Citation Nr: 0624753	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-37 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for service connected 
plantar fasciitis, left foot.

2.  Entitlement to a compensable rating for service connected 
plantar fasciitis, right foot.

3.  Entitlement to a compensable rating for service connected 
sinusitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to June 
2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in November 2003, a 
statement of the case was issued in October 2004, and a 
substantive appeal was received in October 2004.   

The Board notes that the veteran's April 2003 claim sought 
increased ratings for eight other service connected 
disabilities.  In its September 2003 rating decision, the RO 
proposed to sever service connection for four of them 
(synovitis of the (1) right hand and fingers, (2) left hand 
and fingers, (3) right wrist, and (4) right wrist).  The 
veteran's November 2003 notice of disagreement addressed 
these four issues.  In March 2004, the RO issued a rating 
decision in which (in lieu of severing service connection) it 
proposed to decrease the veteran's ratings for synovitis of 
the right and left wrist from 10 percent to noncompensable; 
and continued the noncompensable rating for synovitis of the 
left and right hand and fingers.  In May 2004, the RO issued 
another rating decision in which it followed up on the 
proposal, and decreased the veteran's rating for synovitis of 
the right and left wrist from 10 percent to noncompensable.  
The veteran has not filed a notice of disagreement regarding 
the decrease in ratings for the right and left wrists; nor 
has she filed a notice of disagreement in regards to the 
continued noncompensable ratings for her right and left hands 
and fingers.  As such, these issues are not ripe for appeal.  

The Board also notes that the veteran's October 2004 
substantive appeal (VA Form 9) included a request for a 
videoconference hearing with a decision review officer (DRO).  
However, in a March 2005 correspondence (VA Form 21-4138), 
she withdrew her hearing request in lieu of a VA examination.  
She underwent a VA examination in April 2005.  

Finally, the Board notes that the RO issued a June 2005 
rating decision in which it granted a temporary evaluation of 
100 percent from September 3, 2004 to October 31, 2004; and 
from May 24, 2005 to June 30, 2005, based on surgeries 
necessitating convalescence.  

The issue of entitlement to a compensable rating for service 
connected plantar fasciitis, right foot is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's service-connected plantar fasciitis, left 
foot, is manifested by mild tenderness and pain.  It is not 
manifested by moderate limitation of function.   

2.  The veteran's service-connected sinusitis is manifested 
by episodes of difficulty breathing, nasal congestion, 
sneezing, and associated headaches (not prostrating).  It is 
not manifested by episodes of incapacitation; nor does the 
condition require antibiotic treatment.  

 
CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable rating 
plantar fasciitis, left foot have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 5310, 5282 (2005).

2.  The criteria for entitlement to a compensable rating 
sinusitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 6513 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
her increased rating claims in April 2003.  In May 2003, a 
VCAA letter was issued to the appellant.  This letter 
effectively notified the appellant of what information and 
evidence is needed to substantiate her claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
her possession that pertains to the claims.  Since the May 
2003 VCAA notice preceded the September 2003 RO rating 
decision, the Board finds that there are no defects with 
respect to the timing of the VCAA notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of increased 
ratings, VA believes that the Dingess/Hartman analysis must 
be analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for increased ratings, but there had 
been no notice as to the rating criteria used to evaluate the 
veteran's disabilities.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in May 2003 in which it advised the 
veteran what information and evidence is needed to 
substantiate her claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claims.    

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of her service-connected plantar fasciitis (left 
foot) and sinusitis warrant higher disability ratings.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The veteran's service-connected plantar fasciitis has been 
rated by the RO under the provisions of Diagnostic Code 5310 
(regarding muscle functions of the forefoot and toes).  Under 
this regulatory provision, a noncompensable rating is 
warranted for slight limitation of function.  A 10 percent 
rating is warranted for moderate limitation of function.  A 
20 percent rating is warranted for moderately severe 
limitation of function.  A 30 percent rating is warranted for 
severe limitation of function.  

The Board notes that orthopedic injuries of the foot are 
rated under Diagnostic Code 5284.  The rating criteria are 
the same as those listed above.   

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran underwent a VA examination in April 2005.  She 
reported that she began having problems with her feet in 1996 
and that she underwent a plantar fasciotomy of the left foot 
and arthroplasty of the 5th digit of the left foot in 
September 2004.  She reported that despite the surgery, pain 
has been recurrent.  She complained of intermittent pain 
occurring on a daily basis depending on her activities.  She 
characterized the pain as throbbing, and moderate in 
intensity.  It is often precipitated by prolonged 
standing/walking; the pain is alleviated by elevation of the 
leg and taking medications.  She is currently taking 500 mg. 
Naprosyn once or twice per week with acute flare-ups.  She 
denied any associated swelling; but reported fatigability and 
lack of endurance.  She denied locking, giving way, 
unsteadiness, and history of falls.  She denied using inserts 
or corrective devices for the left foot, or constitutional 
symptoms.  Since leaving the military, the veteran has been 
working as a teacher.  She reported a two week period of 
incapacitation when she underwent surgery.  She denied any 
limitation in her activities of daily living.  

Upon examination, the veteran was in no apparent distress.  
The left foot showed no swelling or erythema.  There was no 
objective evidence of painful joint motion, edema, weakness, 
or instability.  There was no functional limitation on 
standing or walking.  There were no callosities or unusual 
shoe wear patterns that would indicate abnormal weight 
bearing.  The clinician diagnosed the veteran with plantar 
fasciitis of the left foot and status post plantar fasciotomy 
with arthroplasty, 5th digit, with mild residual pain.  

The Board notes that in order to warrant a compensable 
rating, the veteran must suffer from moderate limitation of 
function.  At the veteran's examination, she complained of 
intermittent, moderate pain.  However, she denied that she 
was limited in her activities of daily living.  Furthermore, 
with the exception of a two week period of incapacitation 
following surgery (for which the veteran was granted a 100 
percent rating), the veteran has not demonstrated any 
functional limitations.  Upon examination, the clinician also 
noted that there was no functional limitation on standing or 
walking.    

Pursuant to 38 C.F.R. §§ 4.40, 4.45, and Deluca v. Brown, the 
Board must consider such factors as weakness, fatigability, 
incoordination, restricted or excess movement of the joint, 
or pain on movement.  The Board finds that there is no 
medical evidence to show that the veteran has additional 
limitation of motion or additional functional limitation due 
to pain or flare-ups of pain, supported by objective 
findings, to a degree that would support a compensable 
rating, nor does the medical evidence show that the veteran 
has excess fatigue, weakness or coordination that results in 
such additional impairment.  The Board finds that, even after 
consideration of all Deluca criteria, the veteran's 
disability more nearly approximates to a noncompenasble 
rating.  

The Board has also considered alternative diagnostic codes 
that potentially relate to impairment of the feet.  The Board 
finds that a compensable rating is not warranted under any 
alternative provision, as the evidence does not reflect 
flatfoot (DC 5276), weak foot (DC 5277), claw foot (DC 5278), 
anterior metatarsalgia (DC 5279), hammer toe (DC 5282), or 
malunion or nonunion of tarsal or metatarsal bones (DC 5283).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for the veteran's plantar 
fasciitis, left foot must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Sinusitis
The veteran's service-connected sinusitis has been rated by 
the RO under the provisions of Diagnostic Code 6513.  Under 
this regulatory provision, a noncompensable evaluation is 
assigned for sinusitis that is detected by an x-ray only.  A 
10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
for three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513.

Since the veteran filed her increased rating claim, she has 
undergone three VA examinations.  The first examination 
report is dated June 2003.  At that time, she stated that her 
condition began in service in approximately 1996, when she 
had some joint surgery and was intubated through the nose.  
She complained of difficulty breathing through the left side 
of her nose, as well as constant pain.  She denied having any 
purulent discharge or shortness of breath.  She also denied 
receiving any treatment for the sinus condition.  Finally, 
she denied having any impairment because of the condition, 
and stated that the condition does not incapacitate her.  

Upon examination, she had nasal mucosa hyperemia on both 
nares.  On the left side she had approximately an 80% 
obstruction.  There was no nasal obstruction on the right 
side.  There was no pain to deep palpation on any aspect of 
her paranasal sinuses.  She was diagnosed with seasonal 
allergic rhinitis, worsened by residuals of nasal 
endotracheal intubation.  

The veteran underwent another VA examination in July 2004.  
She complained of a nasal obstruction.  She denied purulent 
discharge and shortness of breath.  She reported that the 
condition worsens during dusty seasons and during the summer.  
She also complained of sneezing, nasal congestion, and 
itching around the eyes.  She admitted that the condition has 
not incapacitated her.  She reported that sometimes the 
condition is accompanied by headaches (not prostrating).  It 
is relieved by Tylenol and Flonase nasal spray.  She denied 
ever having been hospitalized or requiring emergency 
treatment for the condition.  

Upon examination, the veteran showed slightly congested 
mucosa and slight obstruction of the left nostril 
(approximately 30%).  There was no yellowish discharge or 
crust.  There was no tenderness to the face or forehead on 
pressure.  X-rays showed normal aeration of the sinuses with 
no polyps, fluid, or thickening of the membranes.  She was 
diagnosed with seasonal allergic rhinitis without evidence of 
chronic sinusitis.  

The veteran underwent a third VA examination in April 2005.  
She complained of interference breathing through the left 
nostril; a greenish discharge; and accompanying headaches 
above the eyes.  She denied hemoptysis; treatment with 
oxygen; treatment with antibiotics; dyspnea; speech 
impairment; and periods of incapacitation.  She reported that 
she treats the condition with Flonase nasal inhaler (two 
sprays in each nostril, once per day).  

Upon examination, there was no tenderness along the front or 
maxillary sinus regions.  There was mild erythema to the 
turbinates.  There was a 50% obstruction in the left nostril 
and 25% in the right.  There was no purulent discharge or 
crusting.  An April 2005 CT of the veteran's sinuses yielded 
normal findings.  The veteran was diagnosed with sinusitis, 
resolved; and perennial allergic rhinitis with acute seasonal 
exacerbation.  

The Board notes that in order to warrant a compensable rating 
for sinusitis, the veteran must suffer from one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment.  The Board notes 
that in three VA examinations, the veteran has consistently 
and explicitly denied having been incapacitated or receiving 
antibiotic treatments.

The Board notes that the RO has granted service connection 
for sinusitis; but has not addressed the issue of the 
veteran's allergic rhinitis.  As such, it is unclear whether 
service connection is warranted for the allergic rhinitis.  
Nonetheless, the Board notes that pursuant to Diagnostic Code 
6522 (regarding allergic rhinitis), a 10 percent rating is 
warranted for allergic rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  A 30 percent 
rating is warranted for allergic rhinitis with polyps.  Given 
the medical evidence of record, the veteran would not warrant 
a compensable rating under these rating criteria either.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for sinusitis must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A compensable rating for plantar fasciitis, left foot is 
denied.

A compensable rating for sinusitis is denied.  


REMAND

The Board notes that the veteran underwent a VA examination 
in April 2005.  The examination report noted that there was 
no functional limitation of the right foot, as well as no 
objective evidence of painful joint motion, edema, weakness, 
instability, swelling, or erythema.  However, the veteran was 
diagnosed with plantar fasciitis, right foot, awaiting 
surgical correction.  The veteran underwent surgery in May 
2005.  The results of the surgery (and the current condition 
of the veteran's right foot) are unknown to the Board since 
there are no medical records in the claims file that post 
date the surgery.  

As such, the Board finds that a new VA examination is 
necessary to properly adjudicate the claim.  Furthermore, the 
RO should contact the VA medical center at which the veteran 
seeks treatment and update the claims file with any and all 
treatment records produced since the veteran's May 2005 
surgical procedure.  

Furthermore, as noted above, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  The Board recognizes that the new requirements 
of VCAA notice were not in effect at the time the RO issued 
its May 2003 VCAA notice.  As such, the new requirements do 
not constitute the basis of this remand.  However, since this 
issue needs to be remanded on other grounds, the Board finds 
that the RO should comply with the most recent Court 
analysis.

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision.

2.  Obtain the veteran's complete medical 
file (treatment records) from the El Paso 
VA Medical Center since May 2005.

3.  The veteran should be afforded a VA 
examination for the purpose of 
determining the current severity of the 
veteran's right foot plantar fasciitis.   

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for a compensable rating for her service 
connection plantar fasciitis, right foot, 
with consideration of all evidence in the 
claims file.  If the benefit remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
retuned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


